Case 4:19-cv-00123-RAJ-DEM Document 23 Filed 03/10/21 Page 1 of 2 PagelD# 164

FILED

   
  

“IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

  
   

US. DIST
NORFOLK Wa COURT

   

RASHARD KALOND JOLLY,
Plaintiff,
¥ CIVIL ACTION NO. 4:19¢ev123

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

Before the Court is the Magistrate Judge’s Report and Recommendation on Rashard
Jolly’s (“Plaintiff”) action for judicial review of the final decision of the Commissioner of Social
Security (“Defendant”) denying Plaintiff's claim for disability and disability insurance benefits
(‘DIB’). On February 14, 2020, this matter was referred to a United States Magistrate Judge
pursuant to the provisions of 28 U.S.C. Section 636(b)(1)(B) and (C), Rule 72(b) of the Federal
Rules of Civil Procedure and Rule 72 of the Rules of the United States District Court for the
Eastern District of Virginia for a report and recommendation. On February 18, 2020, the United
States Magistrate Judge entered an order directing Mr. Jolly to file a motion for summary
judgment by April 3, 2020. On March 4, 2020, Plaintiff filed a Submission (ECF No. 14). On
April 2, 2020, Defendant filed a Motion for Summary Judgment and accompanying memorandum.
(ECF Nos. 15 & 16). On December 10, 2020, the Magistrate Judge filed his report
recommending that Plaintiff's Submission be DENIED, that Defendant’s Motion for Summary
Judgment be GRANTED, and the Commissioner’s final decision be AFFIRMED. By copy of

the report, the parties were advised of their right to file written objections to the findings and
Case 4:19-cv-00123-RAJ-DEM Document 23 Filed 03/10/21 Page 2 of 2 PagelD# 165

recommendations of the Magistrate Judge. The Court has received no objections to the report and
the time for filing the same has expired.

The Court does hereby accept the findings and recommendations set forth in the report of
the United States Magistrate Judge filed December 10, 2020, and it is, therefore ORDERED that
Plaintiffs Submission is DENIED and Defendant’s Motion for Summary Judgment is
GRANTED. Accordingly, the final decision of the Commissioner is AFFIRMED.

The Clerk shall mail a copy of this final Order to the Plaintiff and counsel for the
Defendant.

IT IS SO ORDERED.

he
Norfolk, Virginia Raymond A

Uni istri
March 10, 2021 nited States District Judge

 
